Citation Nr: 1213956	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-10 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from June 1959 to August 1962. 

This appeal to the Board of Veterans' Appeals (Board) is from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

Following the issuance of the Statement of the Case (SOC) in March 2008, the Veteran submitted additional evidence regarding his claimed hearing loss and tinnitus disabilities.  He did not submit a waiver of initial RO review and consideration.  As the Board is granting service connection for these claims; a waiver is not necessary.  See 38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss and tinnitus are related to military service.

2.  The Veteran does not currently have a diagnosed back disorder.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Resolving all reasonable doubt in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  A back disorder was not incurred in or aggravated as a result of military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

In this decision, the Board grants service connection for hearing loss and tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary with respect to these issues.  The Board further finds that VA has satisfied its duty to notify under the VCAA with respect to the claimed back disorder.  Specifically, in an August 2006 letter sent prior to the initial adjudication of the claims in February 2007, VA advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  This letter also advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's service treatment records and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records and he has declined an opportunity to appear at a hearing.  He was provided with a VA examination for his claimed hearing loss and tinnitus disabilities.  The Veteran was not afforded a VA examination with respect to the claim of service connection for a back disorder.  However, as there is no evidence reflecting a current diagnosis or treatment for a back disorder, no lay evidence indicating any current, observable symptoms, no report of a continuity of back symptoms since service- there is no indication that the claimed disorder is related to service.  Therefore, an examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board finds that VA has fully satisfied the duty to assist.  

Additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Governing Rules and Regulations for Service Connection Claims 

Service connection may be granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Certain chronic diseases, such as organic diseases of the nervous system and arthritis, will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

With respect to hearing loss, the threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  However, according to VA standards, impaired hearing only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, or even within the one-year presumptive period following discharge, although a hearing loss disability by these standards of § 3.385 must be currently present to have a ratable disability.  If there is current ratable hearing loss disability, then service connection is possible if this current disability can be adequately linked to the Veteran's military service as opposed to other unrelated factors.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears) already mentioned, etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In essence, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

Tinnitus is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1956 (31st ed. 2007).  Indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  Charles v. Principi, 16 Vet. App. 370 (2002).

Finally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

A.  Hearing Loss and Tinnitus

The Veteran attributes his bilateral hearing loss and tinnitus to his military service.  He claims that these disorders are a result of acoustic trauma sustained due to his proximity to aircraft and guns while serving aboard an aircraft carrier.  

As an initial matter, the Board finds that there is no dispute the Veteran has these disabilities.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of this proof, these claims necessarily would be invalid.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  A VA audiological evaluation performed in April 2010 revealed speech discrimination scores of 90 percent in the right ear and 92 percent in the left ear.  The VA examiner provided a diagnosis of bilateral sensorineural hearing loss and tinnitus.  38 C.F.R. § 3.385.

As a current disability is established, resolution of these claims turns on whether these conditions are related or attributable to the Veteran's military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see also, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998). 

The Board has considered the Veteran's testimony concerning his in-service noise exposure.  In giving due consideration to the circumstances of his service, noise exposure is conceded.  38 U.S.C.A. § 1154(a).  The Veteran was afforded a VA examination in April 2010.  The VA examiner evaluated the Veteran, reviewed the claims file, and determined his bilateral hearing loss and tinnitus were less likely than not due to his military service.  The examiner's rationale was that there were no audiometric studies conducted in service and the Veteran had 40 years of post-military service railroad work.  

Conversely, and as a means of counteracting this negative opinion, the Veteran's representative submitted a medical nexus opinion from a private audiologist in March 2012.  The private audiologist indicated she had also reviewed the claims file and pertinent medical records.  She recounted the Veteran's service onboard an aircraft carrier and noted his in-service complaints of hearing loss and a left ear ache, on which the April 2010 VA examiner did not comment.  The audiologist also commented on the Veteran's post-service civilian employment history as well as private treatment records from February 1994 and September 2000 showing loss of hearing.  Following a lengthy discussion of the pathology of noise-induced hearing loss and tinnitus, the audiologist determined that the Veteran's tinnitus is consistent with noise-induced hearing loss.  She also opined that it is reasonable to conclude that it is at least as likely as not that the Veteran's service-related noise exposure contributed to his current hearing loss and tinnitus.  

In light of the two conflicting opinions concerning the etiology of the Veteran's bilateral hearing loss and right ear tinnitus, both of which are offered by medical professionals that reviewed the pertinent evidence and support their conclusions with rationales, the Board concludes that the evidence is in relative equipoise as to whether the Veteran's in-service acoustic trauma resulted in these disabilities.  Accordingly, the Board will resolve all reasonable doubt in his favor and find that service connection for hearing loss and tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Back Disorder

The Veteran seeks service connection for a back disorder.

A review of the Veteran's claims file reflects that the relevant medical evidence of record consists of only his service treatment records.  A September 1961 service treatment record shows the Veteran complained of back pain following moderately heavy lifting.  The complaint was diagnosed as a strain.  There are no additional complaints, treatment or diagnoses related to his back in the records.  His July 1962 separation examination is negative for a back disorder and physical examination of the spine was normal.  

As for post-service treatment, the Veteran's file is completely devoid of any reference to a back disorder.  The Veteran has not provided any lay testimony as to the nature and/or etiology of the claimed back disorder.  He also has not reported any current symptoms, including pain, or indicated that he has received any treatment for his back.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Here, there is simply no medical or lay evidence showing that the Veteran suffers from a current back disorder.  The Board notes that the Court held in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), that a service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  Absent a current disability, the analysis ends.  Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for a back disorder.  As there is no reasonable doubt to resolve in his favor, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for bilateral hearing loss is granted subject to the law and regulations governing payment of monetary benefits.

Service connection for tinnitus is granted subject to the law and regulations governing payment of monetary benefits.

Service connection for a back disorder is denied.  



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


